DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the special relationship between the movable contact pieces and the fixed contact pieces are unclear.  The claim recites “contact follow of the movable contact piece is less than a sum of lengths of the first fixed contact and the first movable contact in a moving direction of the movable contact piece and/or a sum of lengths of the second fixed contact and the second movable contact in the moving direction of the movable contact piece”.  It is unclear what is meant by the term “a contact follow” and how it relates to the claimed lengths.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. [US 2011/0114602].
Claim 1, Bush et al. discloses an electromagnetic relay [102] comprising: a first fixed terminal [500]; a first fixed contact [508] connected to the first fixed terminal [500]; a second fixed terminal [504]; a second fixed contact [510] connected to the second fixed terminal [504]; a movable contact piece [514/516] configured to move in an open direction and a closed direction with respect to the first fixed terminal and the second fixed terminal; a first movable contact [520] connected to the movable contact piece [514/516] and disposed facing the first fixed contact [508]; and a second movable contact [518] connected to the movable contact piece [514/516] and disposed facing the second fixed contact [510], wherein at least one of the first fixed contact or the first movable contact has a material property different from that of at least one of the second fixed contact or the second movable contact [paragraphs 0035 and 0037].  
Claim 2, Bush et al. discloses the electromagnetic relay according to claim 1, wherein the at least one of the first fixed contact [508] or the first movable contact [520] has a melting point different from that of the at least one of the second fixed contact [510] or the second movable contact [518; paragraph 0035; the conductive pads 508 formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re) which has a different melting point than conductive pads 510 formed from a silver (Ag) alloy which has a different melting point].
Claim 3, Bush et al. discloses the electromagnetic relay according to claim 1, wherein the at least one of the first fixed contact [508] or the first movable contact [520] 
Claim 4, Bush et al. discloses the electromagnetic relay according to claim 1, wherein the at least one of the first fixed contact [508] or the first movable contact [520] includes a conductive material different from that of the at least one of the second fixed contact [510] or the second movable contact [518; paragraph 0035; the conductive pads 508 may be formed from titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re) which is a different material than conductive pads 510 are formed from a silver (Ag) alloy].  
Claim 5, Bush et al. discloses the electromagnetic relay according to claim 1, wherein the first fixed [508] contact is made from a first material [titanium (Ti), vanadium (V), chromium (Cr), zirconium (Zr), niobium (Nb), molybdenum (Mo), hafnium (Hf), tantalum (Ta), tungsten (W), or rhenium (Re); paragraph 0035], and the second fixed contact [510] is made from a second material different from the first material [a silver (Ag) alloy; paragraph 0035].  
Claim 6, Bush et al. discloses the electromagnetic relay according to claim 1, wherein the first movable contact [520] is made from a first material, and the second 
Claim 9, as best understood, Bush et al. discloses the electromagnetic relay according to claim 1, wherein a contact follow of the movable contact piece is less than a sum of lengths of the first fixed contact and the first movable contact in a moving direction of the movable contact piece and/or a sum of lengths of the second fixed contact and the second movable contact in the moving direction of the movable contact piece [figure 5].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2011/0114602] in view of Hiroki et al. [US 2017/0069452].
	Claim 7, Bush et al. discloses the electromagnetic relay according to claim 1 further comprising: a movable mechanism [512] configured to support the movable contact piece [514/516] such that the movable contact piece is movable in the open direction and the closed direction; and a drive device [600/606/610] configured to move the movable mechanism [514/516], wherein the drive device includes a coil [606; figure 6], and a movable iron core [610] facing the fixed iron core and connected to the movable mechanism [paragraph 0043].
	Bush et al. fails to teach that the drive mechanism includes a fixed iron core disposed in the coil and a movable iron core facing the fixed iron core.
	Hiroki et al. teaches a relay [figure 10] with a drive device configured to move the movable mechanism, wherein the drive device includes a coil [61], a fixed iron core [42] disposed in the coil [61; figure 10], and a movable iron core [45] facing the fixed iron core [42] and connected to a movable mechanism [43].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the driving mechanism of Hiroki et al. in the relay of Bush et al. in order to adjust how the contacts are driven between an open and closed state since 
Claim 8, Bush et al. as modified discloses the electromagnetic relay according to claim 7, wherein Hiroki et al. teaches the first movable contact [49a] is configured to contact the first fixed contact [33a] and the second movable contact [49a] is configured to contact the second fixed contact [33a] in a state where the movable iron core contacts the fixed iron core [figure 12].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837